

117 HR 1954 IH: Harmful Algal Bloom Essential Forecasting Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1954IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Donalds (for himself, Ms. Tlaib, Mr. Gaetz, Mr. Posey, Mr. Gonzalez of Ohio, Mr. Crist, and Mr. Steube) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 to clarify that during a lapse in appropriations certain services relating to the Harmful Algal Bloom Operational Forecasting System are excepted services under the Anti-Deficiency Act, and for other purposes.1.Short titleThis Act may be cited as the Harmful Algal Bloom Essential Forecasting Act.2.Designating certain harmful algal bloom services as excepted services under the Anti-Deficiency Act(a)In GeneralSection 603A of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 is amended by adding at the end the following subsection:(j)Anti-Deficiency Act Applied to Harmful Algal Bloom ServicesAny services by an officer or employee under this chapter relating to web services and server processing for the Harmful Algal Bloom Operational Forecast System of the National Centers for Coastal Ocean Science and the National Oceanic and Atmospheric Administration shall be deemed, for purposes of section 1342 of title 31, United States Code, services for emergencies involving the safety of human life or the protection of property..(b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.